         Case 1:18-cv-05411-VM Document 22 Filed 10/30/18 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
METRO WOODWORKING, INC.,

                           Plaintiff,
                                                                NOTICE OF
     - against -                                           INITIAL CONFERENCE

SAMSON MANAGEMENT LLC, et al.,                               18 Civ. 05411

                           Defendants.
--------------------------------------x
VICTOR MARRERO, United States District Judge.

      Counsel for all parties are directed to appear before the Honorable
Victor Marrero for an initial case management conference, in accordance
with Rule 16 of the Federal Rules of Civil Procedure on Friday, November
30, 2018 at 10:00 a.m. in Courtroom llB at the United States Courthouse,
500 Pearl Street, New York, New York. COUNSEL FOR PLAINTIFF IS DIRECTED
TO IMMEDIATELY SEND A COPY OF THIS NOTICE TO ALL PARTIES. Principal trial
counsel must appear at this and all subsequent conferences.

The parties are directed to submit a joint letter five business days
prior to the conference addressing the following in separate paragraphs:
(1) a brief description of the case, including the factual and legal
bases for the claim(s) and defense (s); (2) any contemplated motions;
(3) the prospect for settlement; and (4) whether the parties consent to
proceed for all purposes before the Magistrate Judge designated for this
action.

The parties are directed to bring a completed Case Management Plan (form
attached) to the conference. The Case Management Plan must provide that
discovery is to be completed within four months unless otherwise
permitted by the Court.

Counsel are directed to review Judge Marrero's Individual Rules. The
Rules may be obtained at the Clerk's/Cashier's Office on the first floor
of the United States Courthouse, 500 Pearl Street, New York, New York,
or by visiting the Court's website at http://www.nysd.uscourts.gov.
Requests for adjournment of the conference will be considered only if
made in writing and otherwise in accordance with Judge Marrero's Rules.


Dated:       New York, New York
             30 October 2018



                                                           Victor Marrero
                                                              U.S.D.J.
                   usnc sn~v
                  DOCUMENT
                  ELECTRONICALLY FILED

                  DATE FILED:
                                   _____
                  DOC#: ----+-,t.,....~1-,.--1-...,,....
                                      /
                                                 ....__
                    Case 1:18-cv-05411-VM Document 22 Filed 10/30/18 Page 2 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
METRO WOODWORKING,                  INC.,

                                                     Plaintiff,
                                                                                        18 Civ. 05411
                    - against -
                                                                          CIVIL CASE MANAGEMENT PLAN
SAMSON MANAGEMENT LLC, et al.,                                               AND SCHEDULING ORDER

                                                    Defendants.
--------------------------------------------------------------------- X
This Scheduling Order and Case Management Plan is adopted in accordance with Fed. R. Civ. P. 16-26(f).

I.        This case (is)(is not) to be tried to a jury: lcircle one]

2.        Joinder of additional parties to be accomplished by __________

3.        Amended pleadings may be filed without leave of the Court until ______________

4.        Initial disclosure pursuant to Fed. R. Civ. P. 26(a)( I) to be completed within fourteen ( 14) days of the date of
          the parties' conference pursuant to Rule 26(f).                         specifically by not later than
                            ----          ~·--   ~-~~---


5.        All fact discovery is to be completed either:

          a.         Within one hundred twenty ( 120) days of the date of this Order, specifically by not later than
                                                      ; or

          b.        Within a period exceeding 120 days, with the Court's approval, if the case presents u111que
                    complexities or other exceptional circumstances, specifically by not later than

6.        The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and the Local
          Rules of the Southern District of New York. The following interim deadlines may be extended by the parties
          on consent without application to the Court, provided the parties are certain that they can still meet the
          discovery completion date ordered by the Court.

          a.         Initial requests for production of documents to be served by

          b.         Interrogatories to be served by all party by __

          c.         Depositions to be completed bv __________ _

                     1.        Unless the parties agree or the Court so orders, depositions are not to be held until all parties
                               have responded to initial requ.:sts for documcnt production.

                     11.       Depositions of all parties shall proceed during the same time.

                     111.      Unless the parties agree or the Court so orders, non-party depositions shall follow party
                               depositions when possible.
                Case 1:18-cv-05411-VM Document 22 Filed 10/30/18 Page 3 of 3

        d.       Any additional contemplated discovery activities and the anticipated completion date:


                                                                              ·---·---------



                   --------            ~ - - - .. - - - · - - -   --

        e.       Requests to Admit to be served no later than _               ---       --   ...   -------


7.      All expert discovery (ordinarily conducted following the completion of fact discovery) including parties'
        expert reports and depositions. witness lists and identification of documents pursuant to Fed. R. Civ. P.
        26(a)(2), (3) and 35(6), is to be completed by:

        a.       Plaintiff - - - - - - - - - -                          ---   -----~-·-------                 ----

        b.       Defendant                                                                          -------·--


8.      Contemplated motions:

        a. Plaintiff:                                                         ---       -- ---·--- - - - - - - - - - -


        b. Defendant:     - - - --------~----------                           --        -·---------


9.      Following all discovery, all counsel must meet for at least one hour to discuss settlement, such conference to
        be held by not later than _- - - - - - -                      - · - - - --- - - - - - - - -



10.     Do all parties consent to trial by a Magistrate Judge under 28 U.S.C.       ~   636(c)?

                          Yes                                     No


TO BE COMPLETED BY THE COURT:

11.     The next Case Management Conference is scheduled for

        In the event the case is to proceed to trial, a firm trial date and the deadline for submission of the Joint Pretrial
Order and related documents shall be scheduled at the pretrial conference following either the completion of all
discovery or the Court's ruling on any dispositive motion.

         The Joint Pretrial Order should be prepared in accordance\\- ith Judge Marrero 's Individual Practices. If this
action is to be tried before a jury, proposed voir dire and jury instructions shall be filed with the Joint Pretrial Order.
No motion for summary judgment shall be served after the deadline fixed for the Joint Pretrial Order.

SO ORDERED:

DATED:           Ne\\ York, Ne\\- York




                                                                               VICTOR MARRERO
                                                                                    U.S.D.J.



                                                                  -2-
